Citation Nr: 0722450	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim on appeal.  

In April 2005, the veteran testified at an RO hearing.  
Later, in September 2006, the veteran testified at a Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge; copies of these transcripts are associated with the 
record. 

In VA Forms 21-4138, dated in July 2003 and February 2004, 
the veteran raised claims of entitlement to temporary total 
ratings under 38 C.F.R. § 4.29 for hospitalizations for PTSD.  
These matters have not been adjudicated by the RO, but they 
are inextricably intertwined with the service-connection 
claim on appeal; therefore, they are not properly before the 
Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
They are referred to the RO for appropriate action, following 
a decision on the current appeal.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The provisions of  38 C.F.R. § 3.304(f)(3) provide that, if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statement 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2006). 

The veteran testified both at RO and Board hearings that she 
has PTSD as a result of in-service and post-service sexual 
harassment by her immediate supervisor at DISCOM Headquarters 
at Fort Campbell, Kentucky, Sgt. First Class W., and that she 
eventually told a Master Sgt. T. about the incidents, but she 
did not know whether he talked to her supervisor about the 
harassment as it did not stop.  Although she asked for, and 
was granted, an administrative discharge to take care of her 
daughter, the veteran admitted that the sexual harassment was 
a primary reason for her request for an early discharge, 
because she did not want to go to Germany, where her unit was 
being transferred, and have to work with Sgt. W. on a daily 
basis.  She reported that she first sought psychiatric 
treatment within a year of her discharge from service at a VA 
medical facility (either Tuscaloosa or Birmingham, Alabama) 
and began to self-medicate with drugs to suppress the pain 
and shame.  Since service discharge, the veteran testified 
that she has received continuing treatment at the Birmingham 
Vet Center and various VA Medical Centers - Tuscaloosa, 
Augusta, North Little Rock, Birmingham, and Bay Pines.  

Although the RO obtained the documentation related to the 
veteran's administrative discharge from service, it appears 
that it did not seek to obtain either her service medical 
records or any other service personnel records, such as 
performance reviews that might show behavior changes that 
might tend to corroborate her claimed stressor.  The claims 
file also does not contain any VA treatment records dated 
prior to December 12, 1998 or after March 1, 2005.  As this 
evidence is constructively in the possession of VA and is 
potentially relevant to the veteran's claim, an attempt must 
be made to obtain it prior to reaching a decision in this 
case.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

An August 2004 Tuscaloosa VA mental health vocational 
evaluation reflects that the veteran was awarded disability 
benefits by the Social Security Administration  (SSA) in 
1998, based on her psychiatric problems.  "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits".  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to the duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992); 38 C.F.R. § 3.159 (1999).  Neither the SSA decision 
and the records upon which it was based, nor any Birmingham 
Vet Center records have been obtained.  

The evidence of record shows a current diagnosis of PTSD 
based on military sexual trauma (MST), and although the 
medical records and statements from the veteran reflect that 
she was experimenting with drugs prior to service, VA 
treatment records coupled with her sister's statements about 
a post-service letter received from Sgt. W. and the veteran's 
own reports of an increase in drug use following separation 
from service might serve to corroborate the reported in-
service sexual harassment.  Her contention of in-service 
sexual harassment may or may not be strengthened by the 
information contained in her personnel records and service 
medical records.  However, February 2004 VA treatment records 
from Bay Pines show the veteran also reported that she was 
raped prior to entering service, that her sister's boyfriend 
murdered her and then killed himself, and that her father was 
verbally and physically abusive (she denied sexual abuse).  
The Board notes that it is possible these events also serve 
as stressors which may have caused the development of PTSD. 

An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the records 
indicate that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, a psychiatric examination is necessary to 
clarify whether the veteran's PTSD is related to in-service 
sexual harassment, as opposed to other traumatic events in 
her life.  An examination is also needed to determine whether 
the record shows behavioral changes indicative of sexual 
harassment/assault in service.

The provisions of 38 C.F.R. § 3.304(f)(3) provide that VA 
will not deny a PTSD claim based on personnel assault without 
first telling the claimant that evidence other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the claimed stressor.  The 
veteran has not received this specific notice, although the 
provisions of 38 C.F.R. § 3.304(f)(3) were contained in the 
statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that, regarding a 
claim of in-service personal assault, 
evidence from sources other than service 
records may corroborate her account of 
the stressor incident(s).  Examples of 
such evidence include, but are not 
limited to, records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  The veteran should 
be further notified that examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to, a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes. 

2.  Obtain the veteran's service medical 
records and personnel records, to include 
performance reviews.

3.  Obtain all outstanding VA inpatient 
and outpatient records for psychiatric 
treatment from the VA medical facilities 
in Tuscaloosa, Alabama; Birmingham, 
Alabama; Augusta, Georgia; North Little 
Rock, Arkansas; and Bay Pines, Florida 
dated after June 25, 1979 to the present, 
particularly those prior to 1999 from 
Tuscaloosa and Birmingham.  

4.  Take all necessary steps to obtain 
any records for psychiatric 
treatment/counseling from the Birmingham, 
Alabama Vet Center.

5.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits, including any 
decisions and the medical records relied 
upon in those decisions.

6.  After completion of the above, 
schedule the veteran for a psychiatric 
examination.  The claims file and a copy 
of this remand should be forwarded to the 
examiner and reviewed in conjunction with 
the examination.  The examiner should 
express an opinion as to whether it is as 
likely as not that the record indicates 
behavioral changes consistent with the 
alleged in-service sexual 
harassment/assault.  If he is unable to 
state such an opinion without resort to 
speculation, he should so indicate.  If 
PTSD is diagnosed, the examiner should 
provide an opinion as to the stressor(s) 
supporting the diagnosis.  It should be 
specifically stated whether it is as 
likely as not the claimed inservice 
sexual harassment/assault caused or 
aggravated any current diagnosis of PTSD. 

7.  Then, readjudicate the claim.  If it 
is not fully granted, issue a 
supplemental statement of the case to the 
veteran and her representative before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




